Citation Nr: 1443418	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  13-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	J. Michael Woods



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 26, 1968 to December 12, 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision and an April 2012 rating decision, both of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's low back symptoms were noted upon entry into active duty service.

2.  The evidence of records shows that the Veteran had temporary increase in low back pain during active duty service.  

3.  An acquired psychiatric disorder was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1. Concerning the claimed low back disability, the Veteran may not be presumed in sound condition upon induction into active duty service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

2.  The criteria for service connection of a low back disability, to include by way of aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in September 2011 and March 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

With regard to the lower back condition, the Veteran was provided a VA examination of his claimed lower back condition in September 2011.  The Board finds that this examination was adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to acquired psychiatric disorders, the Veteran has not been provided with a VA examination.  The VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R.§ 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to an acquired psychiatric disorder that occurred in service, and the VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection and Aggravation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The presumption of service connection for certain chronic conditions does not apply when, as here, the Veteran's period of service was fewer than 90 days.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1). 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Low Back disability

The Veteran seeks a finding of service connection for a lower back disability.  The Veteran contends that his back condition was caused by swimming exercises from his recruit training during his service time. 

At the Veteran's June 1968 induction examination, the examining physician noted that the Veteran complained of the following: "Back tight at time, mild." After induction into service, the Veteran was treated for lower back pain during service in October 1968.  At the time, the Veteran stated that his back pain had existed for five years, and that he noticed it increased particularly following his 96-count manual of arms weapons drill.  After a treatment of five or six days of rest, the Veteran's symptoms subsided and he was discharged.

Following a September 2011 VA examination, the examiner diagnosed the Veteran with moderate mechanical back pain in the lumbar spine.  At the examination, the Veteran reported that his back condition originated during swimming exercises during service.  The examiner opined that the Veteran's back condition existed prior to enlistment, and that there was no significant aggravation of the Veteran's condition in service.  The examiner based this opinion on the lack of history of any back trauma experienced by the Veteran, noting the pre-existence of the condition and the temporary increase in symptoms following the 96-count manual of arms weapons drill.  The examiner diagnosed moderate pain, but found the Veteran's radiographs to be normal.

In a subsequent October 2012 treatment record, a VA radiologist diagnosed the Veteran with minor degenerative osteophytes in his lumbar vertebrae, finding no acute abnormality.  The radiologist offered no etiology opinion.

In an August 2014 statement, the Veteran argues that his back condition was not noted upon entrance to service, and he therefore must be presumed sound on entry to service.  

First, the Board must address the Veteran's argument that he must be presumed sound upon entry to service.  As back pain was noted in the Veteran's medical history upon entrance to active duty as a part of the Veteran's June 1968 induction exam, the presumption of soundness does not apply, and service connection will only be granted on a showing of aggravation of the Veteran's condition.  Under the circumstances of this case, since the Veteran is not presumed sound upon entry into service, the burden is on the Veteran to show by the preponderance of the evidence that his low back symptoms manifested a chronic worsening or permanent increase.  

Second, the Board will address the credibility of the Veteran's statements.  The Board finds that the contemporaneous evidence indicating that the Veteran's back condition predated service is more probative than the Veteran's recent statements.  Specifically, the Board finds the Veteran's statements to the VA examiner in September 2011 that he initially injured his back during swimming exercises not credible.  The Veteran's December 1968 Naval Aptitude Board Report, which led to the Veteran's discharge, quoted from a progress report submitted by his company commander.  It stated that the Veteran had poor attendance at swim classes.  The commander further described him as unreliable, stating that he had a bad attitude and showed no interest in getting through recruit training.  His treatment records state that he reported back pain after his 96-count manual of arms weapons drill, not after swimming, and that he stated while receiving treatment that his back condition predated his service by five years.  The Board finds that the contemporaneous evidence is more credible than the Veteran's conflicting recollections nearly 45 years after the fact.  

Finally, having found that the Veteran's condition predates service, the issue before the Board is whether there was an increase in disability during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Board finds no evidence of such an increase in the record.  There is no record evidence to support the Veteran's contention that his back condition, noted at induction into service, was aggravated by swimming exercises.  Service treatment records instead indicate an increase in symptoms caused by the 96-count manual of arms weapons drill, but these symptoms subsided when the Veteran was treated with rest.  Such a temporary flare-up of the Veteran's condition cannot be considered aggravation of the condition without evidence that the underlying condition worsened.  See Jensen, 4 Vet. App. at 306-07; Hunt, 1 Vet. App. at 292. 

The September 2011 VA examiner, in contrast, opined that there was no significant aggravation of the Veteran's injury in service.  The Board finds this opinion persuasive.  The examiner evaluated the Veteran, reviewed the entire claims file, took history from the Veteran, and provided a rationale based on the evidence of record.  The examiner found no aggravation based on the lack of trauma, preservice history of pain, and temporary increase of pain following the Veteran's 96-count manual of arms weapons drill in service.  The opinion of the examiner is adequate and highly probative.

For the reasons discussed above, the Board again finds the Veteran to be an unreliable historian and therefore affords more probative weight to the medical opinion of the VA examiner.  The Board thus finds that the conflicting evidence weighs against a finding that the Veteran's lower back condition underwent a chronic or permanent increase in severity during service to show aggravation.  Service connection for the Veteran's lower back condition must therefore be denied.

Acquired Psychiatric Disorder

The Veteran seeks a finding of service connection for an acquired psychiatric disorder.  The only record evidence related to such a disorder is an October 2012 diagnosis of depression given by a VA physician.  The physician wrote the Veteran a prescription for antidepressants, and referred the Veteran for mental health treatment, which the Veteran refused.

Service treatment records do not reflect diagnosis, treatment, or symptoms of an acquired psychiatric disorder.  As part of his December 1968 Naval Aptitude Board hearing, the Veteran was referred for a psychiatric evaluation, but no problems or disorders were diagnosed.  

In an August 2014 statement, the Veteran's counsel asserts to the Board that his current depression stems from his inability to succeed in his recruit training 45 years ago, and the nervousness he experienced in his swimming exercises.  In contrast, his October 2012 treatment records indicate that he reported to his doctor that his depression is due to his current personal financial situation.  In light of these conflicting accounts, the Board finds that the statements made to the Veteran's treatment provider to be more credible because a patient has more incentive to accurately report symptoms in connection with service when receiving treatment.  The Board has already found that the Veteran's memory of his service 45 years ago is not reliable and therefore has no probative value.  There is no other evidence of any depression on the record until 2012, nearly 45 years after the Veteran's service.  Furthermore, the October 2012 treatment record states what the Veteran himself reported to his doctor.  In contrast, the August 2014 statement by counsel does not purport to reflect the Veteran's personal knowledge, but rather asserts that a connection between his current depression and his "nervousness" experienced in service is evident on the face of the Veteran's treatment records and personnel files.  The Board does not find evidence of such a connection in the record.  

The Veteran alternatively requests in the August 2014 statement that his depression be considered secondary to his lower back condition.  As the Board is denying service connection for the lower back condition, this theory of entitlement is not available to the Veteran.  See 38 C.F.R. § 3.310.

Because the Board finds no credible evidence of an in-service incurrence of an acquired psychiatric disorder, service connection must be denied.


ORDER

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for acquired psychiatric disorder is denied.




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


